NOT DESIGNATED FOR PUBLICATION

                                            No. 124,428

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                            WESLEY PROPERTIES MANAGEMENT, INC.,
                                         Appellee,

                                                  v.

                                   GEOFFREY HILL (deceased),
                             JENNIE ANDRUK and ZACHARY ANDRUK,
                                         Appellants.


                                  MEMORANDUM OPINION


        Appeal from Leavenworth District Court; JOHN J. BRYANT, judge. Opinion filed July 15, 2022.
Affirmed.


        Daniel E. Cummings and Matthew D. Keenan, of Shook, Hardy & Bacon LLP, of Kansas City,
Missouri, for appellants.


        Gary A. Nelson, of Gary A. Nelson, P.A., of Leavenworth, for appellee.


Before ATCHESON, P.J., WARNER, J., and ANTHONY S. POWELL, Court of Appeals Judge,
Retired.


        PER CURIAM: Defendants Jennie and Zachary Andruk, a married couple, appeal
the ruling of the Leavenworth County District Court evicting them from an apartment
managed by Plaintiff Wesley Properties Management, Inc. While the Andruks have
advanced several creative arguments in this appeal, we find them unavailing in light of
both the district court's factual findings and the clear language of the Kansas Residential
Landlord and Tenant Act (KRLTA). In turn, we affirm the district court's eviction order.

                                                   1
                           FACTUAL AND PROCEDURAL HISTORY


       Wesley Properties Management filed this Chapter 61 action in late July 2021 to
remove the Andruks from the apartment where they apparently had been living for
months. See K.S.A. 61-3801 et seq. About a month later, the district court held a bench
trial on the eviction claim and promptly entered written orders. From the district court
record, including the trial, we glean these facts:


       Geoffrey Hill, Jennie Andruk's stepfather, signed a one-year lease for the
apartment on December 19, 2019, and duly moved in. A representative of Wesley
Properties signed the lease as the lessor for an undisclosed property owner—a
circumstance that, as we explain shortly, has independent legal significance under the
KRLTA, K.S.A. 58-2540 et seq. Hill was in poor health, and the apartment was partially
subsidized through a government program. Jennie Andruk helped Hill with various
activities and managed at least some of his financial affairs.


       Hill remained in the apartment beyond the term of the lease, converting his
occupancy to a month-to-month tenancy. At some point, the Andruks moved into and
began living in the apartment with Hill. Hill died in June 2021, and the Andruks
continued living in the apartment without paying rent for July. They never signed a lease,
a sublease, or otherwise delivered written notice of their occupancy to anyone with
Wesley Properties Management. Based on the record, Zachary Andruk played no relevant
part in this legal drama, so going forward our reference to "Andruk" alone means Jennie.


       Andruk displayed a handwritten note dated June 30, 2021, on the door of the
apartment stating she was in the process of "willingly" moving out of the place after
having "been here for over a year . . . ." Wesley Properties Management posted a three-
day notice on the apartment door on July 13 addressed to Hill and anyone else residing
there that the company would "pursue legal action against you . . . for possession of the

                                              2
premises" if the rent due were not immediately paid. The notice identified the amount due
as the monthly rent Hill had personally paid apart from the government subsidy. Andruk
tendered that amount, but Wesley Properties Management refused to accept the payment
because she was not a tenant.


       During the bench trial, Mary Garrison, the Wesley Properties Management office
manager, testified that Andruk came to the office from time to time to drop off a rent
check or to make a request for maintenance. Garrison testified that she believed Andruk
was simply acting for her stepfather and did not live in the apartment. According to
Garrison, Andruk requested a lease application at some point but never returned it to the
office. The district court credited that testimony. Garrison also testified that she
understood Andruk's June 30 note to mean she was removing her stepfather's personal
effects from the apartment and not that she had been living there and was moving out.
The district court also credited that testimony, although it reflects a decidedly strained
reading of the note.


       Andruk testified that on occasion she told "ladies in the office" that she and her
husband were living in Hill's apartment. The district court expressly rejected that
testimony, finding it to be an inaccurate statement of historical fact. So the district court
determined Andruk never said anything like that to someone in the office. But the district
court concluded Andruk testified falsely on that point because she understood she
actually had no landlord-tenant relationship with Wesley Properties Management. The
district court buttressed its conclusion based on Andruk's request for a lease agreement—
a request that would have been unnecessary if she already were a tenant. In short, the
district court found that the Andruks were not tenants and resided in the apartment
without any legal right or authority. They were, in a word, squatters.


       The district court entered an order evicting the Andruks from the apartment and
granting possession of the premises to Wesley Properties Management. The district court

                                              3
denied the Andruks' request to remain in the apartment and to pay rent into court during
an appeal. See K.S.A. 2021 Supp. 61-3905(c) (permitting district court to allow rental
payments in place of supersedeas bond during appeal). The Andruks have appealed.
Although Hill appears as a defendant in the case caption, his estate has never been
substituted as a party, and no one has ever appeared for Hill or his estate. Neither the
relief the district court ordered nor the issues on appeal affect Hill's estate.


                                      LEGAL ANALYSIS


Wesley Property Management's Standing and Subject Matter Jurisdiction


       On appeal, the Andruks argue Wesley Properties Management lacked standing to
bring the Chapter 61 eviction action because it does not own the apartment building.
Under Kansas law, standing is an essential component of subject matter jurisdiction.
KNEA v. State, 305 Kan. 739, 743, 387 P.3d 795 (2017). So if a plaintiff lacks standing,
then the district court has no subject matter jurisdiction over the action. In turn, any order
entered by a district court without subject matter jurisdiction is void and, thus,
unenforceable. In re Estate of Heiman, 44 Kan. App. 2d 764, 766, 241 P.3d 161 (2010).


       To have standing, a party typically must have an actual stake in what's being
litigated and some recognized legal interest that would be benefitted or burdened by a
final judgment. Kansas Bldg. Industry Workers Comp. Fund v. State, 302 Kan. 656, 678,
359 P.3d 33 (2015). Otherwise, the party would be litigating abstract or hypothetical legal
issues resulting in an advisory opinion or would be impermissibly litigating someone
else's legal rights. Peterson v. Ferrell, 302 Kan. 99, 103, 349 P.3d 1269 (2015); Board of
Sumner County Comm'rs v. Bremby, 286 Kan. 745, 750, 189 P.3d 494 (2008). Standing
presents a question of law we review without deference to the district court's conclusion.
Kansas Bldg. Industry Workers Comp. Fund, 302 Kan. at 676. If, however, the


                                               4
conclusion rests on the district court's resolution of conflicting factual representations, we
defer to those determinations when they are supported by substantial evidence.


       Here, the record shows that Wesley Properties, LLC, a corporate entity separate
from Wesley Properties Management, owns the apartment. Jerry Wesley is the principal
or sole shareholder of each corporation, although that is of no particular legal significance
in determining Wesley Property Management's standing to bring a Chapter 61 eviction
action. The trial evidence established the two corporations entered a contract for the
management of the apartment building. But neither the agreement itself nor its pertinent
terms were presented, so they can shed no light on standing. We are not, however,
navigating in the dark.


       The KRLTA confers standing on Wesley Properties Management. A landlord is
statutorily defined as: "the owner, lessor[,] or sublessor of the dwelling unit . . . and it
also means a manager of the premises who fails to disclose as required by K.S.A. 58-
2551." K.S.A. 58-2543(e). Under K.S.A. 58-2551, a residential lease must disclose the
manager of the premises and the owner or someone authorized to receive notices on
behalf of the owner. If the lease fails to do so, the party signing the lease on behalf of the
owner becomes a landlord under the KRLTA by virtue of K.S.A. 58-2543(e). Here,
Wesley Properties Management was the lessor of the apartment, as evidenced by the
lease with Hill. The company operated in that capacity with respect to the Andruks and
third parties, even though they were not signatories to the lease. In addition, the owner of
the apartment (Wesley Properties, LLC) was not disclosed in the lease, alternatively
making Wesley Properties Management the landlord through the default provision in
K.S.A. 58-2543(e). Under K.S.A. 58-2552, "[t]he landlord may bring an action for
possession against any person wrongfully in possession" of the property.


       Those provisions together confer standing on Wesley Properties Management to
file a Chapter 61 eviction action as a statutorily defined landlord. Standing extends to

                                               5
ousting "any person" from the premises, a generic term encompassing both statutory
tenants and interlopers or squatters. Accordingly, Wesley Properties Management had the
authority and a legal right—standing—under the KRLTA to proceed. Basically, the
Legislature sought to accommodate the legal interests of owners of residential rental
properties who wish to delegate full operation and management of those premises to an
agent. We see nothing amiss in that legislative purpose or the resulting grant of authority
in the KRLTA.


       The Andruks offer two rejoinders we find unpersuasive. First, they say the
authority to bring an eviction action against someone other than a tenant, as outlined in
K.S.A. 58-2552, applies only when the landlord has already leased the premises to
another person. In other words, according to the Andruks, a landlord could not evict a
squatter from a residential rental unit if the premises would otherwise be vacant. Simply
stating the proposition illustrates its illogic. More particularly, the Andruks' peculiar
statutory construction reads a condition or provision into the statute that cannot be found
in the actual words. We do not tinker with legislative handiwork in that way. Robinson v.
City of Wichita Employees' Retirement Bd. of Trustees, 291 Kan. 266, Syl. ¶ 6, 241 P.3d
15 (2010) (The court "will not speculate on legislative intent and will not read the
[statutory] provision to add something not readily found in it."); Unruh v. Purina Mills,
289 Kan. 1185, 1201, 221 P.3d 1130 (2009) (rejecting an argument that "asks the court to
read into the statute language that is not present").


       Second, the Andruks suggest that even if Wesley Properties Management had
statutory standing under the KRLTA, the company somehow lacked constitutional
standing. But they never really explain, in this situation, why the two forms of standing
would differ or why statutory standing would not otherwise satisfy constitutional
standing. Here, there was a genuine legal dispute over the Andruks' occupancy of the
apartment in the sense they were not prepared to leave of their own accord. And Wesley
Properties Management was not asserting the legal rights of some stranger in bringing the

                                              6
eviction action to oust them. Those circumstances are sufficient to confer both statutory
and constitutional standing.


       We mention in passing that even if Wesley Properties Management were not the
proper party to bring this case, that likely would be a real party in interest problem, given
the close affiliation of Wesley Properties Management with Wesley Properties, LLC,
rather than a standing issue. See K.S.A. 2021 Supp. 60-217(a)(1). Unlike a lack of
subject-matter jurisdiction, prosecuting a civil action in the name of a person or entity
who is not the real party in interest is a correctable defect. See K.S.A. 2021 Supp. 60-
217(a)(1); Ross-Williams v. Bennett, 55 Kan. App. 2d 524, 550, 419 P.3d 608 (2018).
Because the parties have been content to present the inquiry as one of subject-matter
jurisdiction, we similarly confine our determination to the legal frame they have provided
us.


Andruks' Assertion of Tenant Rights


       The remaining points the Andruks raise on appeal turn on Wesley Properties
Management's compliance with provisions of the KRLTA related to eviction actions. But
the arguments also require the Andruks to have been tenants. The district court properly
found they were not.


       The Andruks say they had an implied-in-fact contract with Wesley Properties
Management for occupancy of the apartment. We are unpersuaded, especially given the
district court's factual findings. The law will imply a contract for parties who have
undertaken a transaction—typically the exchange of money for goods or a service—
without formalizing the terms of the deal either orally or in writing. See Atchison County
Farmers Union Co-op Ass'n v. Turnbull, 241 Kan. 357, 363, 736 P.2d 917 (1987)
("Contracts implied in fact are inferred from the facts and circumstances of the case and
are not formally and explicitly stated in words."); Degnan v. Young Bros. Cattle Co., 152

                                              7
Kan. 250, 255, 103 P.2d 918 (1940) (Parties "'may arrive at agreements, by acts and
conduct which evince a mutual intention to contract and from which the law implies a
contract.'") (quoting Rains v. Weiler, 101 Kan. 294, Syl. ¶ 1, 166 P. 235 [1917]). So,
"[i]mplied-in-fact contracts, then, function as a convention to impose some legal structure
upon arrangements parties have left unstructured either because they have failed to
appreciate the utility that structure might provide if their relationship does not go as
planned or because they consider their arrangements so straightforward they have no
need to fully articulate the terms." Lindsey Masonry Co. v. Murray & Sons Construction
Co., 53 Kan. App. 2d 505, 533, 390 P.3d 56 (2017) (Atcheson, J., concurring).


       An implied contract arises when the parties have mutually acted in a way evincing
an agreed-upon bargain. The facts here, as found by the district court and supported by
substantial evidence, are otherwise. Andruk simply delivered rent checks and
maintenance requests to Wesley Properties Management—conduct fully consistent with
the ongoing landlord-tenant relationship between the company and Hill. Nothing about
those interactions implied some understanding or agreement that Andruk could reside in
the apartment as a co-tenant or sublessee. The credited evidence shows no meeting of the
minds or overt manifestation of assent to such a proposal—a necessary condition for a
contract whether formal or implied. See Hercules Inc. v. United States, 516 U.S. 417,
424, 116 S. Ct. 981, 134 L. Ed. 2d 47 (1996) ("An agreement implied in fact is 'founded
upon a meeting of minds, which, although not embodied in an express contract, is
inferred, as a fact, from conduct of the parties showing, in the light of the surrounding
circumstances, their tacit understanding.'") (quoting Baltimore & Ohio R. Co. v. United
States, 261 U.S. 592, 597, 43 S. Ct. 425, 67 L. Ed. 816 [1923]); 17 C.J.S., Contracts § 15.
The June 30 note Andruk wrote doesn't create an implied-in-fact contract even if we were
to construe it as reasonably informing Wesley Properties Management that she had been
residing in the apartment. The company, however, took no rent from Andruk after
reviewing the note—conduct that arguably might have signified a form of acceptance of


                                              8
Andruk's occupancy of the apartment as a tenant. To the contrary, the company promptly
began eviction proceedings and refused her tender of rent.


       The Andruks' arguments otherwise fail. They contend the written notice Wesley
Properties Management delivered on July 13 was deficient because it did not explicitly
state it was the company's "intention to terminate the rental agreement if the rent is not
paid" within three days, thereby parroting the exact statutory language in K.S.A. 58-
2564(b) describing the required notice. The notice stated Wesley Properties Management
would "pursue legal action against you . . . for possession of the premises" if the rent
remained unpaid for three days. The statutory notice must be given to tenants, and the
Andruks weren't tenants, as we have already explained. Moreover, the language Wesley
Properties Management used imparted fair notice of what steps would be taken,
conforming to the purpose of K.S.A. 58-2564.


       Along the same lines, the Andruks contend Wesley Properties Management
wrongfully refused Andruk's offer of the delinquent rent after receiving the July 13
notice. But the statutory right to cure the delinquency within the three-day period belongs
to tenants. K.S.A. 58-2564(b) (landlord may terminate agreement if "the tenant fails to
pay rent" after receiving three-day notice). Because the Andruks were not tenants, they
could not tender the unpaid rent and continue residing in the apartment. Their
interpretation of K.S.A. 58-2564 would allow a squatter to create a landlord-tenant
relationship by curing an ostensible breach of a landlord-tenant relationship that never
existed. The argument fails.


Postjudgment Relief During Appeal


       After the district court entered its eviction order, the Andruks requested they be
allowed to pay rent into court and remain in the apartment during any appeal. The district
court denied their request. The Andruks have appealed that ruling.

                                              9
       Under K.S.A. 2021 Supp. 61-3905(c), a district court may allow a losing
defendant in an eviction action to pay "into court . . . the periodic rent otherwise due from
the defendant to the plaintiff under the rental agreement pertaining to the real property at
issue" as an alternative to posting a supersedeas bond. If the defendant posts a bond or
complies with a pay-in order, the proceedings are stayed on appeal. K.S.A. 2021 Supp.
61-3905. Execution of the eviction order is then held in abeyance, so the defendant
retains possession of the premises.


       The Andruks did not ask the district court to set a supersedeas bond. They sought
postjudgment relief only through a pay-in order, as provided in K.S.A. 2021 Supp. 61-
3905(c). The statutory language plainly requires the parties have a landlord-tenant
relationship, since the amount to be paid periodically conforms to the rent that would
have been due under their "rental agreement." Here, the district court found the Andruks
had no such relationship and no such agreement with Wesley Properties Management.
Based on that finding, they were not legally entitled to a pay-in order.


       Given the permissive language governing pay-in orders—the district court "may"
grant the request—we presumably review a ruling one way or the other for abuse of
judicial discretion. A district court exceeds that discretion if it rules in a way no
reasonable judicial officer would under the circumstances, if it ignores controlling facts
or relies on unproven factual representations, or if it acts outside the legal framework
appropriate to the issue. See Biglow v. Eidenberg, 308 Kan. 873, 893, 424 P.3d 515
(2018); Northern Natural Gas Co. v. ONEOK Field Services Co., 296 Kan. 906, 935, 296
P.3d 1106 (2013). Here, the district court relied on credibility determinations and
resulting historical facts supported in the evidence to find no landlord-tenant relationship.
And given the statutory language of K.S.A. 2021 Supp. 61-3905(c), the district court
acted within the legal framework. Had the district court granted the Andruks' request for
a pay-in order, it likely would have abused its discretion by disregarding those legal


                                              10
dictates. We have no doubt other district courts would have denied a pay-in order in
comparable circumstances.


       The Andruks had no right to a pay-in order as squatters. Even if they did, the
district court did not exceed its broad judicial discretion in the denying their request.


       Having considered the parties' arguments and the appellate record, we find no
error in the district court's rulings in entering the eviction order and denying the
postjudgment request to stay that order during this appeal.


       Affirmed.




                                              11